Citation Nr: 0812265	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-28 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for coronary artery 
disease, claimed as a heart condition, to include as 
secondary to the veteran's service connected diabetes.

7.  Entitlement to service connection for hypertension, 
claimed as a heart condition, to include as secondary to the 
veteran's service connected diabetes.

8.  Entitlement to service connection for bilateral 
neuropathy of the upper extremities, to include as secondary 
to the veteran's service connected diabetes.

9.  Entitlement to an increased initial evaluation for 
bilateral peripheral neuropathy of the left and right lower 
extremities, currently evaluated as 10 percent each.

10.  Entitlement to an effective date earlier than June 18, 
2003, for the grant of service connection for Diabetes 
Mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issues of entitlement to service connection for a sinus 
disorder, and a bilateral knee disability, and entitlement to 
an increased initial evaluation for bilateral peripheral 
neuropathy of the left and right lower extremities, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran has never been diagnosed with tinnitus.

2.  The evidence does not show that the veteran had a back 
disability in service, and no evidence has been presented 
linking the veteran's current back complaints to service.

3.  The veteran has never been diagnosed with PTSD.

4.  The preponderance of the evidence of record indicates 
that the veteran's coronary artery disease is not related to 
service, or to his service connected diabetes.

5.  The preponderance of the evidence of record indicates 
that the veteran's hypertension is not related to service, or 
to his service connected diabetes.

6.  The preponderance of the evidence of record indicates 
that the veteran does not have bilateral neuropathy of the 
upper extremities related to service, or to his service 
connected diabetes.

7.  The veteran's initial claim seeking service connection 
for diabetes mellitus was received on June 18, 2004, more 
than one year after the effective date of liberalizing 
legislation authorizing presumptive service connection for 
Type II diabetes in Vietnam veterans based on exposure to 
herbicides; the veteran's current effective date for the 
grant of service connection for his diabetes is June 18, 
2003, one year prior to the veteran's claim.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2007).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Coronary artery disease was not incurred in or aggravated 
by service, nor is it secondary to the veteran's service 
connected diabetes.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2007).

5.  Hypertension was not incurred in or aggravated by 
service, nor is it secondary to the veteran's service 
connected diabetes.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2007).

6.  Bilateral neuropathy of the upper extremities was not 
incurred in or aggravated by service, nor is it secondary to 
the veteran's service connected diabetes.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

7.  An effective date prior to June 18, 2003, for the grant 
of service connection for diabetes mellitus, is not 
warranted. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.114, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

In July 2004, February 2005, August 2005, March 2006, and 
October 2006, the agency of original jurisdiction (AOJ) sent 
letters to the veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The March 2006 
letter also provided the notice of the disability rating and 
effective date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although these notice 
letters postdated the initial adjudication, the claims were 
subsequently readjudicated.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (indicating that the issuance of a fully 
compliant notification letter followed by readjudication of 
the claim, such as in a SSOC (SSOC), is sufficient to cure 
the timing defect).  No prejudice has been alleged, and none 
is apparent from the record.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing VA examinations.  
Consequently, the duty to notify and assist has been 
satisfied, as to those claims being decided in this decision.


Service connection claims

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, to include arthritis and 
cardiovascular-renal disease to include hypertension, when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2007).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  Secondary service connection 
may be established for a disorder which is aggravated by a 
service-connected disability.  38 C.F.R. §  3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection for tinnitus is not warranted.  In 
this regard, the Board notes that the veteran's service 
medical records contain no reports of complaints of, or 
treatment for, tinnitus.  In fact, there is no evidence in 
the veteran's claims file that the veteran has, at any time, 
before, during, or after service, been diagnosed with 
tinnitus.  Incumbent on a grant of service connection is a 
finding that the veteran has the disability for which service 
connection is claimed.  As there is no evidence of record 
that the veteran has ever been diagnosed with tinnitus, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for this disability.

Taking into account all relevant evidence, the Board finds 
that service connection for a back condition is also not 
warranted.  In this regard, the Board notes that the 
veteran's service medical records contain no reports of 
complaints of, or treatment for, any back disability.  The 
only medical record in the veteran's claims file pertaining 
to any back problem is a July 2004 report of private 
outpatient treatment, which indicates that the veteran was 
seen once with complaints of back pain; X-rays were negative 
at that time, and the assessment was that the back pain was 
likely acute and musculoskeletal; there is no indication that 
the veteran was seen again for complaints of back pain, and 
this finding was not linked to the veteran's period of 
service in any way.  Therefore, with no evidence of record 
showing any complaints of, or treatment for, any back 
disability in service, and with no evidence of record dated 
any earlier than 28 years after the veteran's separation from 
service showing any back problems at all (to include 
arthritis), and with no evidence having been presented to 
link the veteran's complaint of low back pain in July 2004 to 
service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this disability.

Taking into account all relevant evidence, the Board finds 
that service connection for PTSD is also not warranted.  In 
this regard, the Board notes that the veteran's service 
medical records contain no reports of complaints of, or 
treatment for, PTSD or any psychiatric disorder.  In fact, 
there is no evidence in the veteran's claims file that the 
veteran has, at any time, before, during, or after service, 
been diagnosed with PTSD.  Starting in 2003, the veteran 
received several psychiatric diagnoses, including anxiety and 
depression; however, none of these diagnoses has been related 
to the veteran's service.  Incumbent on a grant of service 
connection is a finding that the veteran has the disability 
for which service connection is claimed.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  As there is no evidence of record 
that the veteran has ever been diagnosed with PTSD, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this disability.

Taking into account all relevant evidence, the Board finds 
that service connection for coronary artery disease and 
hypertension, claimed as a heart condition, to include as 
secondary to the veteran's service connected diabetes, is 
denied.  Initially the Board points out that the veteran's 
service medical records do not show complaints of, or 
treatment for, any heart disorder, nor is there any evidence 
of record linking coronary artery disease or hypertension to 
service, or that it either was diagnosed within a year of 
service.  However, the veteran is not claiming these 
disorders are directly related to service, but rather, is 
claiming they are directly related to his service connected 
diabetes.

In support of his claims, the veteran has submitted a 
statement from his private physician, dated June 2004.  In 
that form statement, the veteran's physician checked off 
several boxes pertaining to complications which he felt were 
related to the veteran's diabetes, including a box marked 
"cardiovascular"; next to that box, the veteran's treating 
physician wrote "triple bypass surgery".  While the Board 
does give some weight to this statement, as it is made by the 
veteran's treating physician, this examiner does not offer 
any rationale in support of his opinion, nor do any of the 
outpatient treatment records received from this physician 
indicate that the veteran's heart conditions are linked to 
service or the veteran's service connected diabetes; 
therefore the Board finds them to be of limited probative 
value.

The veteran received a VA examination in October 2004; as a 
result of that examination, the examiner opined that the 
veteran's hypertension and coronary artery disease were not 
related to service, nor were they related to his service 
connected diabetes.  In support of this opinion, the 
physician indicated that there was no evidence of record to 
suggest that the veteran's diabetes had either caused or 
aggravated his coronary artery disease or hypertension.  The 
Board finds this opinion particularly probative because it is 
based on a thorough examination of the veteran, as well as a 
thorough review of the veteran's claims file.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999) (unpublished decision), cert. denied 120 S. Ct. 1252 
(2002) (it is not error for the Board value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).

Thus, the Board finds, weighing the evidence as noted above, 
that the preponderance of the evidence of record is against a 
finding that the veteran's hypertension and coronary artery 
disease are related to service, to include as secondary to 
the veteran's service connected diabetes.

Taking into account all relevant evidence, the Board finds 
that bilateral neuropathy of the upper extremities, to 
include as secondary to the veteran's service connected 
diabetes, not warranted.  Initially, the Board points out 
that the veteran's service medical records are negative for 
complaints of, or treatment for, neuropathy of the upper 
extremities, and no evidence has been presented linking these 
disabilities directly to service.  However, the veteran does 
not allege these disabilities are directly related to 
service, but rather, that they are secondary to the veteran's 
service connected diabetes.

A November 2002 private treatment record indicates that the 
veteran had paraesthesia in his right hand which could be 
secondary to carpal tunnel syndrome.  The physician also 
indicated that, with the veteran's risk factors, including 
diabetes, hypertension, smoking and cholesterol, that small 
vessel ischemia was also a very strong possibility.  While 
the veteran's diabetes was listed as a risk factor for small 
vessel ischemia that was possibly causing the veteran's 
symptoms, because this was only considered as one of several 
possibilities for the veteran's upper extremity neuropathy, 
the Board finds this opinion of limited probative value.

An August 2004 report of VA examination indicates that the 
veteran had a diagnosis of positive Phalen's sign of both 
upper extremities with subjective complaints of numbness.  
The examiner indicated that the veteran's neuropathy of the 
upper extremities was more likely than not secondary to 
carpal tunnel syndrome.  In support of this opinion, the 
examiner indicated that the veteran was noted to have changes 
of the cervical spine, and the Phalens's sign was positive, 
which is consistent with a diagnosis of carpal tunnel 
syndrome.  The examiner also pointed out that the veteran had 
no complaints of peripheral neuropathy during this 
examination, and he indicated that it would be most unusual 
for the veteran to have peripheral neuropathy affecting the 
upper extremities without evidence of the lower extremities 
being affected first (peripheral neuropathy of the lower 
extremities was diagnosed later, in January 2005).  The 
examiner stated therefore that the veteran's neuropathy of 
the upper extremities was not at all likely to be secondary 
to diabetes.  The Board finds this opinion particularly 
probative because it was made based on a thorough review of 
the veteran's records and a thorough examination of the 
veteran, and because the examiner offered a rationale for his 
opinion.

Thus, the Board finds, weighing the evidence as noted above, 
that the preponderance of the evidence of record is against a 
finding that the veteran's bilateral neuropathy of the upper 
extremities is related to service, to include as secondary to 
the veteran's service connected diabetes.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to an effective date earlier than June 18, 2003, 
for the grant of service connection for Diabetes Mellitus.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  This rule 
holds true in cases of de novo claims for service connection, 
except when a claim is received within one year after 
separation from service, in which case the effective date of 
the award is the day following separation from service.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400, 3.400(b) (2)(i) (2007).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a).  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit. 38 C.F.R. § 3.1(p).  VA must look 
to all communications from the appellant which may be 
interpreted as applications or claims - formal and informal - 
for benefits.  In particular, VA is required to identify and 
act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2007); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection was 
previously established.  38 C.F.R. § 3.157(b).

When a claimant is granted benefits based on liberalizing 
legislation/issue, the effective date of the award is based 
on the facts found, but may not be earlier than the effective 
date of the liberalizing law.  Specifically:

(1) If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

Here, VA issued regulations creating a presumption of service 
connection for diabetes mellitus, type II, effective May 8, 
2001.  66 Fed. Reg. 23,166 (May 8, 2001).  The veteran 
appears to be arguing that he should be granted an effective 
date for this claim of either the date of the liberalizing 
regulation, or the date of his diagnosis of diabetes, also in 
2001.

However, the veteran did not file a claim seeking service 
connection for diabetes within a year of the effective date 
of this liberalizing regulation, nor has he argued that he 
filed a claim any earlier than June 18, 2004.  These facts 
are not in dispute. Consequently, the effective date of award 
of service cannot be retroactive to more than one year from 
the date of receipt of the veteran's claim (in June 2004).  
Since the effective date assigned by the RO is already one-
year prior to the date the claim was received, there is no 
legal basis for establishing an earlier date.  Accordingly, 
the veteran's claim must be denied as lacking legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for coronary artery 
disease, claimed as a heart condition, to include as 
secondary to the veteran's service connected diabetes, is 
denied.

Entitlement to service connection for hypertension, claimed 
as a heart condition, to include as secondary to the 
veteran's service connected diabetes, is denied.

Entitlement to service connection for bilateral neuropathy of 
the upper extremities, to include as secondary to the 
veteran's service connected diabetes, is denied.

Entitlement to an effective date earlier than June 18, 2003, 
for the grant of service connection for Diabetes Mellitus, is 
denied.


REMAND

As to the veteran's claim of entitlement to service 
connection for a sinus condition, the Board notes that the 
veteran's service medical records show that he was seen 
multiple times in service for sinus problems.  They also show 
that on his November 1968 report of medical history prior to 
enlistment, he reported a history of hay fever.  More 
recently, the veteran has been diagnosed with chronic 
sinusitis, rhinitis, asthma, chronic obstructive pulmonary 
disease (COPD), and ecstatic emphysema.  As the veteran was 
seen several times in service for diagnoses of sinusitis, and 
as he currently has a diagnosis of chronic sinusitis, the 
Board is of the opinion that the veteran should be provided 
with a VA examination, in order to determine whether his 
sinus problems are related to his in service multiple bouts 
of sinusitis.

As to the veteran's claim of entitlement to service 
connection for a bilateral knee condition, the Board notes 
that, while the veteran's separation examination report dated 
September 1976 did not note any problems with the veteran's 
knee, the veteran's separation report of medical history 
dated September 1976 did note that the veteran reported a 
painful right knee upon exertion.  Furthermore, the veteran 
was seen in service in August 1976 with reports of knee pain, 
and was diagnosed with chondromalacia patella.  Recently, the 
veteran has reported that he had surgery on his left knee in 
August 2004.  An MRI of the veteran's left knee in June 2004 
noted a medial meniscal tear, joint effusion, mild 
osteoarthritis, and a possible ganglion cyst of the anterior 
cruciate ligament.  As the veteran had a knee disability in 
service, and currently has a knee disability, the Board is of 
the opinion that he should be provided with a VA examination, 
in order to determine whether his current knee disability or 
disabilities are related to his in service knee injury.

As to the veteran's claim of entitlement to an increased 
initial evaluation for bilateral peripheral neuropathy of the 
left and right lower extremities, the Board notes that the 
veteran has never had a VA examination to determine the 
severity of this condition.  When the veteran last had a VA 
peripheral nerves examination, in August 2004, he was found 
to have no complaints of peripheral neuropathy affecting the 
lower extremities.  The veteran was granted service 
connection for peripheral neuropathy of the lower extremities 
by a June 2005 rating decision, based on a January 10, 2005, 
treatment record which indicated that the veteran had been 
diagnosed with peripheral neuropathy of the feet, likely 
secondary to diabetes.  As the veteran has never been 
provided a VA examination in order to determine the severity 
of his service connected bilateral peripheral neuropathy of 
the left and right lower extremities, the Board finds that, 
upon remand, the veteran should be provided with such an 
examination.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should contact the veteran 
and request that he provide the names 
and addresses of all health care 
providers who have recently treated him 
for his knees, bilateral upper 
extremity peripheral neuropathy, or his 
sinusitis.  After any required releases 
are obtained, please secure all 
identified records, to include any 
records from the veteran's reported 
August 2004 knee surgery.  If any 
identified records are unavailable, 
that should be noted in the veteran's 
claims file.

2.  After the above development is 
completed, and the relevant records 
associated with the veteran's claims 
file, the veteran should be provided 
with a VA examination for his knees.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner for review prior to the 
examination, and the examiner should 
indicate that these have been reviewed 
in his report.  All required testing 
should be undertaken.  The examiner is 
requested to indicate what knee 
disabilities the veteran currently has.  
For any identified knee disability, the 
examiner is requested to indicate 
whether it is at least as likely as not 
that any knee disability the veteran 
has currently is related to service.  
The examiner should specifically 
comment on the veteran's diagnosis of 
chondromalacia patella in service, in 
offering his opinion(s).  A complete 
rationale of any opinion expressed 
should be included in the examination 
report.

3.  The veteran should also be provided 
with a VA examination for his 
sinusitis.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner for review 
prior to the examination, and the 
examiner should indicate that these 
have been reviewed in his report.  All 
required testing should be undertaken.  
If the veteran is diagnosed with 
sinusitis, the examiner is requested to 
indicate whether it is at least as 
likely as not that the veteran's 
sinusitis is related to service.  The 
examiner should specifically comment on 
the veteran's diagnoses of sinusitis in 
service, in offering his opinion(s).  A 
complete rationale of any opinion 
expressed should be included in the 
examination report.

4.  The veteran should also be provided 
with a VA examination for his service 
connected bilateral peripheral 
neuropathy of the lower extremities.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner for review prior to the 
examination, and the examiner should 
indicate that these have been reviewed 
in his report.  All required testing 
should be undertaken.  The examiner 
should specifically comment on whether 
there is muscular atrophy due to this 
disability.  A complete rationale of 
any opinion expressed should be 
included in the examination report.

5.  After completion of the foregoing 
and after undertaking any further 
development deemed warranted by the 
record, the AMC should review this 
claim on appeal in light of all 
pertinent evidence and legal authority.  
The AMC must review this claim on the 
merits, and provide adequate reasons 
and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  If any 
benefit sought continues to be denied, 
the veteran and his representative must 
be furnished a supplemental statement 
of the case and be given an opportunity 
to submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


